Title: To James Madison from Thomas Newton, 26 May 1806 (Abstract)
From: Newton, Thomas
To: Madison, James


                    § From Thomas Newton. 26 May 1806, Norfolk. “Inclosed are several letters received from on board the Brittish Ship of war Cleopatra Capt Wight Jno Quin, James Love & Ed. Hayes are recorded as Citizens on the books of this office—and described as follows—Jno. Quin about 18 yrs. old 5 feet 3 ½ inches high light Complexion, light hair, & grey eyes—Js. Love about 24 yrs old 5 feet 7 inches high brown Complexion light hair grey eyes—native of Chston. So Car. protection dated 22 Augst 1804—Ed Hayes about 25 yrs old 5 feet 5 inches high brown Complexion, brown hair grey eyes born on Long Island state of New York—protection dated Decr 31 1800.”
                